Citation Nr: 0424575	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  02-08 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The veteran had active military service from November 1951 to 
August 1953.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  The veteran filed a notice of 
disagreement with that rating decision in Janaury 2002.  
After receiving a statement of the case in March 2002, the 
veteran perfected his appeal to the Board by timely filing a 
substantive appeal in May 2002.  The veteran and his spouse 
subsequently provided testimony at a Video Conference hearing 
conducted before the undersigned in December 2003.  

As will be explained below, this appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  


REMAND

At his December 2003 Video Conference hearing, the veteran 
stated that he was submitting additional medical evidence 
pertinent to his claim, and that he did not elect to waive 
initial consideration of that evidence by the RO.  He and his 
spouse testified about his current psychiatric symptoms which 
included episodes of anger, nightmares, and a dislike of 
being around other people.  He also indicated at the hearing 
that he had continued to receive psychiatric treatment from 
VA.  

The Board notes that the veteran was last afforded a VA 
psychiatric examination to evaluate his PTSD almost three 
years ago (October 2001).  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  VA's duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining medical records to which 
the veteran has referred.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  Additionally, the United States Court of Appeals 
for Veterans Claims (Court) has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the veteran's claim is remanded to the RO for 
the following actions:  

1.  Ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A and 
any other applicable legal precedent.  
Particularly, the veteran should be 
notified of what evidence VA will 
develop, and what evidence he must 
furnish.  

2.  Contact the veteran and request that 
he submit the medical records to which he 
referred at his December 2003 Video 
Conference hearing.  All records obtained 
should be associated with the claims 
file.  

3.  Contact the Shreveport, Louisiana, VA 
Medical Center (VAMC) and request copies 
of the veteran's records since November 
2002, the date of the last supplemental 
statement of the case that was issued by 
the RO.  All records obtained should be 
associated with the claims file.  If the 
VAMC has no such records, it should be 
requested to so state.  

4.  After any medical records have been 
received and associated with the claims 
file, schedule the veteran for a 
VA psychiatric examination to determine 
the severity of his PTSD.  This study 
must be conducted in accordance with the 
VA Physician's Guide for Disability 
Evaluation Examinations.  All indicated 
tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner must assign a Global 
Assessment of Functioning Score 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed., 1994), 
and explain what the assigned score 
represents.  The examiner should also be 
requested to present all opinions and 
findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.  

5.  Advise the veteran of the provisions 
set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled 
VA examinations.  

6.  After completion of the above 
actions, re-adjudicate the claim.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case to the veteran and his 
representative and accord them an 
appropriate period of time to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and 



Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


